Citation Nr: 0313142	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M.Barnard, Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to May 
1983.

This appeal arose from a May 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which had increased the evaluation 
assigned to the service-connected hypertension to 20 percent.  
In December 2002, the veteran and his wife testified at a 
personal hearing at the RO before the undersigned.

The veteran, at his personal hearing, raised claims for an 
extraschedular evaluation for the service-connected 
hypertension and for entitlement to service connection for 
vertigo, heart disease and eye problems as secondary to the 
service-connected hypertension.  As these claims are not 
inextricably intertwined with the claim on appeal, and have 
not been adjudicated by the RO, they are hereby referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 110 and systolic pressure 
predominantly less than 200.


CONCLUSION OF LAW

The criteria for an increased evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
4.104, Diagnostic Code (DC) 7101 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his hypertension is more 
disabling than the current disability evaluation would 
suggest.  He stated that he must take multiple medications to 
control his hypertension.  He also noted that he experiences 
vertigo and loss of memory, which he has attributed to these 
medications.  Therefore, he believes that his disability 
evaluation should be increased.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

The veteran's VA outpatient treatment records developed 
between November 1999 and November 2000 showed diastolic 
pressure ranging between 85 and 87 and systolic pressures 
ranging between 141 and 148.

The veteran was examined by VA in November 2000.  It was 
noted that he was taking the maximum amount of medication to 
control his hypertension.  He denied any history of strokes, 
heart attacks, other vascular complications or renal 
complications.  His blood pressure readings were 166/110 
(standing); 170/120 (sitting); and 170/110 (supine).

Numerous private and VA treatment records dated between 2000 
and 2002 contained blood pressure readings.  These showed 
that his diastolic readings ranged between 70 and 108, while 
his systolic readings ranged between 110 and 172.

The veteran and his wife testified before the undersigned at 
a personal hearing at the RO in December 2002.  He stated 
that he had to take up to five pills a day to control his 
hypertension.  He testifed that he had lost 90 pounds in 
response to his doctor's warning about the effect of the 
excess weight upon his difficult-to-control blood pressure 
and overall health status.  He indicated that he was now 
experiencing dizziness, loss of memory and eye problems that 
he believes are related to his hypertension.

Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
According to the applicable regulation, a 20 percent 
evaluation is warranted for hypertension when there is 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing this case, 
it is found that these duties have been met.

In January 2002, the veteran was provided a statement of the 
case (SOC), which informed the veteran of what evidence and 
what laws and regulations had been relied upon in deciding 
his claim.  The veteran was also provided with an opportunity 
to present argument at a personal hearing.  In his hearing 
testimony as well as in his written presentations, he 
demonstrated personal understanding of his responsibilities 
versus the responsibilities of the VA in developing the 
evidentiary record to support his claim for an increased 
rating.  The hearing transcript reflects significant 
discussion as to the nature of the evidence required to prove 
his claim.  With the able assistance of his representative, 
he collected and submitted additional helpful and relevant 
evidence following the hearing, thereby enabling the Board to 
review his claim in a timely fashion.  Furthermore, the VA 
obtained his VA treatment records and provided him with a 
medical examination for purposes of compensation.

Therefore, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim.  He has 
demonstrated through his words and actions his comprehension 
of what is required to prove his claim and his responsibility 
in this process.  The RO has also provided the veteran with 
an examination and notified him of what evidence and 
information was being obtained by VA.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Discussion

After reviewing the evidence of record, it is found that 
entitlement to an increased evaluation for the veteran's 
service-connected hypertension has not been established.  In 
order to justify the assignment of a 40 percent disability 
evaluation, the evidence would have to show diastolic 
pressure predominantly 120 or more.  This has not been 
demonstrated in this case.  The multiple blood pressure 
readings taken as part of his private and VA treatment, as 
well as those taken at the time of the VA examination, all 
showed that his diastolic pressure readings ranged between 70 
and 110, with one reading of 120.  One reading of 120 is not 
sufficient to award the next higher evaluation since it 
requires that the diastolic pressure be predominantly 120 or 
more.  Therefore, it is found that entitlement to an 
increased evaluation has not been established.  

As set forth above, the regulatory guidelines for the 
evaluation of hypertension are rigid and clearly-defined, 
requiring a rather mechanical application of the veteran's 
blood pressure readings, taken throughout the appeal period, 
to the criteria set forth at 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  That the result of this application of the law to 
the facts in this particular case is a 20 percent disability 
rating is not to discount the very real impairment in 
lifestyle, daily functioning and overall health, that the 
veteran has demonstrated.  For this reason, the claims for 
secondary service connection for vertigo, heart disease, and 
disorders of the eyes are referred to the RO for initial 
development and adjudication.  Because the RO has not yet 
made an initial adjudication as to the issue of entitlement 
to extra-schedular compensation for impairment resulting from 
hypertension, this aspect of the claim is referred as well.

The criteria for the evaluation of the disability of 
hypertension are very clear and do not permit for latitude in 
interpretation.  The veteran's blood pressure readings fit 
squarely within the defined criteria for a 20 percent 
disability rating.  As a consequence, it is found that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for the service-connected 
hypertension.


ORDER

An increased evaluation for the service-connected 
hypertension is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

